--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

[logo4.jpg]

                            Exhibit 10.3

 
June xx, 2010
[Name]
[Location]
 
Dear [name]:
 
Bristow Group Inc. (the “Company”) hereby awards to you effective as of ____,
2010 (the “Award Date”) ____________ Restricted Stock Units in accordance with
the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”).  Each
Restricted Stock Unit represents the opportunity for you to receive one share of
common stock of the Company, par value $.01 (“Common Stock”), upon satisfaction
of the continued service and other requirements set forth in this letter.
 
Your Restricted Stock Unit Award is more fully described in the attached
Appendix A, Terms and Conditions of Employee Restricted Stock Unit Award (which
Appendix A, together with this letter, is the “Award Letter”).  Any capitalized
term used and not defined in this Award Letter has the meaning set forth in the
Plan.  In the event there is an inconsistency between the terms of the Plan and
this Award Letter, the terms of the Plan control.
 
Unless otherwise provided in the attached Appendix A, the restrictions on your
Shares of Restricted Stock Units will lapse and you will receive the equivalent
number of shares of Common Stock on the third anniversary of the Award Date,
provided that you have been continuously employed by the Company from the Award
Date through the date of vesting and   the lapse of restrictions (the “Vesting
Date”).  Except as expressly provided in Appendix A, all Restricted Stock Units
as to which the restrictions thereon have not previously lapsed and which remain
unvested will automatically be forfeited upon your termination of employment for
any reason prior to the Vesting Date.  In the event that the Vesting Date is a
Saturday, Sunday or holiday, such Shares will instead vest on the first business
day immediately following the Vesting Date.  
 
Note that in most circumstances, the aggregate Fair Market Value of the Common
Stock to be issued in settlement of the Restricted Stock Units that vest on the
Vesting Date will be taxable income to you. You should closely review Appendix A
and the Plan Prospectus for important details about the tax treatment of your
Restricted Stock Unit Award. Your Restricted Stock Unit Award is subject to the
terms and conditions set forth in the enclosed Plan, this Award Letter, the
Prospectus for the Plan, and any rules and regulations adopted by the
Compensation Committee of the Company’s Board of Directors.
 
This Award Letter, the Plan and any other attachments hereto should be retained
in your files for future reference. Your award is subject to your agreement to
the terms hereof. By executing this letter in the space provided below you agree
that the terms of this award, including in particular terms related to vesting
and forfeiture supersede any existing employment or other agreements between you
and the Company.  
 
Very truly yours,                                 Accepted and agreed,
                                             June __, 2010
 
Hilary S. Ware
Sr. Vice President
Administration                                                                                Name   
 

 
Bristow Group Inc.
2000 West Sam Houston Parkway South, Suite 1700, Houston, Texas 77042, United
States
t  (713) 267 7600    f  (713) 267 7620    www.bristowgroup.com
 
1

--------------------------------------------------------------------------------

 

Appendix A
 
Terms and Conditions of
Employee Restricted Stock Unit Award
June ___, 2010
 
The Restricted Stock Unit Award by Bristow Group Inc. (the “Company”) made to
you effective as of the Award Date provides for the opportunity for you to
receive, if certain conditions are met, shares of the common stock of the
Company, par value $.01 (“Common Stock”), subject to the terms and conditions
set forth in the Bristow Group Inc. 2007 Long Term Incentive Plan (the “Plan”),
any rules and regulations adopted by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), this Award Letter and the Prospectus for
the Plan.  Any capitalized term used and not defined in this Award Letter has
the meaning set forth in the Plan.  In the event there is an inconsistency
between the terms of the Plan and this Award Letter, the terms of the Plan
control.
 
1.           Lapse of Risk of Forfeiture and Vesting
 
Except as otherwise provided in Sections 4 and 5 of this Appendix, the
Restricted Stock Units granted pursuant to your Award Letter will no longer be
subject to forfeiture on the third anniversary of the Award Date (the “Vesting
Date”), and an equal number of Shares of Common Stock will be transferred to
you, as set forth in your Award Letter, provided that you have continued to
serve the Company as a member of the Board from the Award Date through the
Vesting Date.
 
2.           Restrictions on Restricted Stock Units
 
Until and unless your Restricted Stock Units become vested, you do not own any
of the Common Stock potentially subject to the Restricted Stock Units awarded to
you in this Award Letter and you may not attempt to sell, transfer, assign or
pledge the Restricted Stock Units or the Common Stock that may be awarded
hereunder.  Immediately upon any attempt to transfer such rights, your
Restricted Stock Units, and all of the rights related thereto, will be forfeited
by you and cancelled by the Company.
 
The Restricted Stock Units awarded hereunder shall be accounted for by the
Company on your behalf on a ledger.  Promptly after your Restricted Stock Units
have vested in accordance with the terms hereof (but in no event more than 2 ½
months after the end of your taxable year in which your Restricted Stock Units
have vested), provided that you have not elected to defer receipt of such
Restricted Stock Unit Award in accordance with procedures adopted by the
Committee, the total number of Shares of Common Stock you have earned will be
delivered in street name to your brokerage account (or, in the event of your
death, to a brokerage account in the name of your beneficiary in accordance with
the Plan) or, at the Company’s option, a certificate for such Shares will be
delivered to you (or, in the event of your death, to your beneficiary in
accordance with the Plan).
 
3.           Dividends and Voting
 
The Restricted Stock Units granted herein do not give you any rights as a
stockholder of the Company including, but not limited to, voting and dividend
rights.
 
4.           Termination of Employment
 
(a) Forfeiture and Vesting.  Except as provided in this Section 4 and Section 5,
if your employment is terminated, your unvested Restricted Stock Units shall be
immediately forfeited.
 
(b) Death or Disability.  If your employment is terminated by reason of death or
Disability, your Restricted Stock Units will be immediately vested in full and
will be settled in accordance with the provisions of Section 2 of this
Appendix.  For purposes of this Appendix, Disability shall have the meaning
given that term by the group disability insurance, if any, maintained by the
Company for its employees or otherwise shall mean your complete inability, with
or without a reasonable accommodation, to perform your duties with the Company
on a full-time basis as a result of physical or mental illness or personal
injury you have incurred for more than 12 weeks in any 52 week period, whether
consecutive or not, as determined by an independent physician selected with your
approval and the approval of the Company.


 
2

--------------------------------------------------------------------------------

 
 
 (c) Other Termination of Employment.  If your employment terminates for any
reason other than those provided in Section 4(b) above, your unvested Restricted
Stock Units upon your termination of employment will be forfeited regardless of
any provision to the contrary in any employment or other agreement between you
and the Company as of the date hereof.
 
(d) Adjustments by the Committee.  The Committee may, in its sole discretion,
exercised before or after your termination of employment, accelerate the vesting
of all or any portion of your Restricted Stock Units.
 
(e) Committee Determinations.  The Committee shall have absolute discretion to
determine the date and circumstances of the termination of your employment, and
its determination shall be final, conclusive and binding upon you.
 
5.           Change in Control
 
Acceleration of Lapse of Restrictions. All of your Restricted Stock Units will
be immediately vested in full and will be settled in accordance with the
provisions of Section 2 of this Appendix upon a Change in Control of the Company
prior to your termination of employment.  A Change in Control of the Company
shall be deemed to have occurred as of the first day any one or more of the
following conditions shall have been satisfied:
 
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of Shares representing 35% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation or other entity controlled by the Company, or (iv) any
acquisition by any corporation or other entity pursuant to a transaction which
complies with subclauses (i), (ii) and (iii) of clause (c) below; or
 
(b) Individuals who, as of the Effective Date of the Plan, are members of the
Board of Directors of the Company (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors of the Company;
provided, however, that for purposes of this clause (b), any individual becoming
a director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board, shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of the Company; or
 
(c) Consummation of a reorganization, merger, conversion or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no Person (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such
 

 
3

--------------------------------------------------------------------------------

 

corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of the combined voting
power of the then outstanding voting securities of the corporation or other
entity resulting from such Business Combination except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation or other
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board of Directors of the Company, providing for such Business Combination;
or
 
(d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company other than in connection with the transfer of all or
substantially all of the assets of the Company to an affiliate or a Subsidiary
of the Company.
 
6.           Tax Consequences and Income Tax Withholding
 
You should review the Plan Prospectus for a general summary of the federal
income tax consequences of your receipt of Restricted Stock Units based on
currently applicable provisions of the Code and related regulations.  The
summary does not discuss state and local tax laws or the laws of any other
jurisdiction, which may differ from U.S. federal tax laws.  Neither the Company
nor the Committee guarantees the tax consequences of your Award.  You are
advised to consult your own tax advisor regarding the application of tax laws to
your particular situation.
 
This Award Letter is subject to your satisfaction of applicable withholding
requirements.  Unless the Committee in its sole discretion determines otherwise,
to satisfy any applicable federal, state or local withholding tax liability
arising from the grant or vesting of your Restricted Stock Units, the Company
will retain a certain number of Shares of Common Stock having a value equal to
the amount of your minimum statutory withholding obligation from the Shares
otherwise deliverable to you upon the vesting of your Restricted Stock Units.
 
In addition, you must make arrangements satisfactory to the Committee to satisfy
any applicable withholding tax liability imposed under the laws of any other
jurisdiction arising from your Incentive Award hereunder. You may not elect to
have the Company withhold Shares having a value in excess of the minimum
withholding tax liability under local law. If you fail to satisfy such
withholding obligation in a time and manner satisfactory to the Committee, no
Shares will be issued to you or the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you prior to the
delivery of the Common Stock to you.
 
As a condition of this Restricted Stock Unit Award, you agree to waive your
right to make an election under Code Section 83(b).  Accordingly, no such
election will be recognized by the Company.
 
7.           Restrictions on Resale
 
Other than the restrictions referenced in Section 2, there are no restrictions
imposed by the Plan on the resale of Common Stock acquired under the
Plan.  However, under the provisions of the Securities Act of 1933
(the “Securities Act”) and the rules and regulations of the Securities and
Exchange Commission (the “SEC”), resales of Shares acquired under the Plan by
certain officers and directors of the Company who may be deemed to be
“affiliates” of the Company must be made pursuant to an appropriate effective
registration statement filed with the SEC, pursuant to the provisions of Rule
144 issued under the Securities Act, or pursuant to another exemption from
registration provided in the Securities Act.  At the present time, the Company
does not have a currently effective registration statement pursuant to which
such resales may be made by affiliates.  There are no restrictions imposed by
the SEC on the resale of Shares acquired under the Plan by persons who are not
affiliates of the Company; provided, however, that all employees and the grant
of Restricted Stock Units and any Common Stock deliverable hereunder are subject
to the Company’s policies against insider trading (including black-out periods
during which no sales are permitted), and to other restrictions on resale that
may be imposed by the Company from time to time if it determines said
restrictions are necessary or advisable to comply with applicable law.
 

 
4

--------------------------------------------------------------------------------

 
 
8.           Effect on Other Benefits
 
Income recognized by you as a result of your Unit Award will not be included in
the formula for calculating benefits under any of the Company’s retirement and
disability plans or any other benefit plans.
 
9.           Compliance with Laws
 
This Award Letter and the Restricted Stock Units and any Common Stock
deliverable hereunder shall be subject to all applicable federal and state laws
and the rules of the exchange on which Shares of the Company’s Common Stock are
traded.  The Plan and this Award Letter shall be interpreted, construed and
constructed in accordance with the laws of the State of Delaware and without
regard to its conflicts of law provisions, except as may be superseded by
applicable laws of the United States.
 
10.           Miscellaneous
 
(a) Not an Agreement for Continued Employment or Services.  This Award Letter
shall not, and no provision of this Award Letter shall be construed or
interpreted to, create any right to be employed by or to provide services to or
to continue your employment with or to continue providing services to the
Company or the Company’s affiliates, Parent or Subsidiaries or their affiliates.
 
(b) Community Property.  Each spouse individually is bound by, and such spouse’s
interest, if any, in the grant of Restricted Stock Units or in any Shares of
Common Stock is subject to, the terms of this Award Letter.  Nothing in this
Award Letter shall create a community property interest where none otherwise
exists.
 
(c) Amendment for Code Section 409A.  This Incentive Award is intended to be
exempt from Code Section 409A.  If the Committee determines that this Incentive
Award may be subject to Code Section 409A, the Committee may, in its sole
discretion, amend the terms and conditions of this Award Letter to the extent
necessary to comply with Code Section 409A.
 
If you have any questions regarding your Restricted Stock Unit Award or would
like to obtain additional information about the Plan, please contact the
Company’s General Counsel, Bristow Group Inc., 2000 W. Sam Houston Parkway
South, Suite 1700, Houston, Texas 77042 (telephone (713) 267 - 7600).  Your
Award Letter and all attachments should be retained in your files for future
reference.
 
This Award Letter has been executed and delivered as of the Award Date.
 
 

 
5

--------------------------------------------------------------------------------

 
